Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (US 2014/0008984 A1 and Kamiyama hereinafter.) in view of Homanfar et al. further in view of (US 20060066453 A1 and Homanfar hereinafter.).
Regarding claim 1, Kamiyama discloses a circuit device [real time clock device 1, fig. 5] comprising: a first power supply line to which a first power supply voltage [fig. 5, Vcc, see abstract] is supplied a second power supply line to which a second power supply voltage [fig. 5, VBK, see abstract] is supplied; a third power supply line [fig. 5, VDD terminal and the VBK, para. 96]; a power supply circuit [fig. 5, switching circuit 150] that is coupled to the first power supply line [Vcc] and the second power supply line [VBK], performs selection of the first power supply voltage or the second power supply voltage, and outputs a third power supply voltage [para. 96] based on the selected power supply voltage to the third power supply line [VDD terminal and the VBK]; a first power-on reset circuit [fig. 5, power supply monitoring circuit 130, para. 103] that is coupled to the first power supply line [fig. 5, Vcc] and outputs a first power-on reset signal [fig. 5, COMPO1] based on the first power supply voltage; a second power-on reset circuit [fig. 5, power-on reset (POR) circuit 140] that is coupled to the third power supply line [fig. 5, Vdd] and outputs a second power-on reset signal [fig. 5, RST, para. 111] based on the third power supply voltage; and a reset control circuit [fig. 5, power supply monitoring circuit 170, para. 101] that sets a third power-on reset signal [CMPO3] output to at least a part of the predetermined circuit [COMPO3 into switch control circuit 120] to a reset release level [binary signal at high level] when the first power-on reset signal [COMPO1] and the second power-on reset signal [RST] become a reset release level [out puts a binary signal at the high level if VBK is higher than VCC]. Kamiyama Does not explicitly disclose a predetermined circuit that is operated by the third power supply voltage. 
However, Homanfar discloses [para. 192] a predetermined circuit [third predetermined circuit] that is operated by the third power supply voltage [third predetermined circuit voltage reference signal]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama to include a third predetermined circuit and a voltage reference level as taught by Homanfar to disclose an inexpensive and uncomplicated apparatus for detecting RFID tag-to RFID transponder parameters.
Regarding claim 4, Kamiyama in view of Homanfar discloses further [Kamiyama, para. 91] wherein the first power supply [Kamiyama, fig. 5, Vcc] voltage is an external power supply voltage input from an outside, and the second power supply voltage [Kamiyama, fig. 5, VBK] is a battery power supply 63voltage input from a battery.
Regarding claim 5, Kamiyama in view of Homanfar discloses further a fourth power supply line [Kamiyama, fig. 5, VDD out of SW1, para. 93] to which a fourth power supply voltage [Kamiyama, fig. 5, Vdd], which is a power supply voltage based on the selection, is supplied, the power supply circuit includes a switch circuit [Kamiyama, fig. 5, 111/SW1, para. 93] provided between the first power supply line [Kamiyama, Vcc] and the fourth power supply line [Kamiyama, fig. 5, VDD], and the switch circuit includes [Kamiyama, fig. 5, para. 123] a diode whose forward direction is from the first power supply line to the fourth power supply line.
Regarding claim 7, Kamiyama in view of Homanfar discloses further the switch circuit is turned from off to on [Kamiyama, para. 111 and 120] when the first power-on reset signal becomes a reset release level [Kamiyama, initial/normal state 1].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Homanfar further in view of Sun (US 20200075080 A1 and Sun hereinafter) further in view of Kang (US 20040042251 A1 and Kang hereinafter.).
Regarding claim 2, Kamiyama in view of Homanfar discloses all the features in regards to claim 1 as indicated above. Kamiyama in view of Homanfar does not explicitly disclose wherein the predetermined circuit includes a memory and a logic circuit that performs processing based on data from the memory, and the third power-on reset signal is input to the memory.
However, Sun discloses [para. 24] wherein the predetermined circuit [Controller 140] includes a memory [memory array 130] and a logic circuit that performs processing based on data from the memory [logical operation component, para. 25], and the third power-on reset signal is input to the memory. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar to include controller 140, memory array 130 and logical operation component as taught by Sun to disclose performing processing operations in a memory system without introducing new logic to the memory system. Kamiyama in view of Homanfar further in view of Sun does not explicitly disclose the third power-on reset signal is input to the memory.
However, Kang discloses [see claim 2, the code program signals storing … power-on reset signals] the third power-on reset signal [power-on reset signals] is input to the memory [storing]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar further in view of Sun to include power-on reset signals and storing to memory as taught by Kang to disclose easier change in memory size pertaining to certain random-access- memory devices by programming the memory site using a FRAM code cell.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Homanfar further in view of Sun further in view of Kang further in view of Eiju (JP H0734650 B2 and Eiju hereinafter.).
Regarding claim 3, Kamiyama in view of Homanfar further in view of Sun further in view of Kang discloses all the features in regards to claim 2 as indicated above.
Kamiyama in view of Homanfar further in view of Sun further in view of Kang does not explicitly disclose wherein a first operation lower limit voltage, which is an operation lower limit voltage of the logic circuit, is lower than a second operation lower limit voltage, which is an operation lower limit voltage of the memory, and the second power-on reset signal is input to the logic circuit.  
However,  Eiju discloses [A control circuit that detects the output voltage of the DC output when the voltage is equal to or higher than a second operation lower limit voltage that is higher than the operation lower limit voltage, and outputs a second opening / closing drive signal so that the output voltage is maintained at a steady voltage; The first opening / closing drive signal is given to the opening / closing means until a DC input is supplied and the output voltage reaches the second operation lower limit voltage, and then the second opening / closing drive signal is given to the opening / closing means.] wherein a first operation lower limit voltage, which is an operation lower limit voltage of the logic circuit [first opening/closing drive signal], is lower than a second operation lower limit [second operation lower limit] voltage, which is an operation lower limit voltage of the memory [second opening/closing drive signal], and the second power-on reset signal [output voltage of the DC output] is input to the logic circuit. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar further in view of Sun futher in view of Kang to include a first opening/closing drive signal, second operational lower limit, second opening/closing drive signal and an output voltage of the DC output as taught by Eiju to disclose in a system it is desirable that the number of batteries used is as small as possible. In order to operate a device with a small number of batteries for as long as possible, it is necessary to enable a device to operate even when the battery voltage drops. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Homanfar further in view of Nakaoka (US 8570815 and Nakaoka hereinafter.).
Regarding claim 6, Kamiyama in view of Homanfar discloses all the features in regards to claim 5 as indicated above. Kamiyama in view of Homanfar discloses further one end of the switch circuit [Kamiyama, fig. 5, SW1/111] is coupled to the first power supply line [Kamiyama, line supplying VCC], and the power supply circuit includes a regulator in which an input node is coupled to the other end of the switch circuit and the third power supply voltage is output from an output node. Kamiyama in view of Homanfar does not explicitly disclose the power supply circuit includes a regulator in which an input node is coupled to the other end of the switch circuit and the third power supply voltage is output from an output node.
However, Nakaoka discloses [col 8 line 50 – col 9 line 5] the power supply circuit includes a regulator [fig. 4, First regulator 14] in which an input node [fig. 4, noninverting input of comp.2 VINTS] is coupled to the other end of the switch circuit [fig. 4, Q3 source coupled to VINTS] and the third power supply voltage [third signal output NG3 from comparator comp.2] is output from an output node [the line for supplying internal power supply voltage VINTS]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar to include first regulator 14, noninverting input of cop.2 VINTS, switch Q3, third signal output and line for supplying internal power supply voltage VINTS as taught by Nakaoka to disclose a stable voltage supply overdrive while power consumption of a semiconductor device is reduced.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Homanfar further in view of Saylegh (US 20170193777 A1 and Saylegh hereinafter.).
Regarding claim 8, Kamiyama in view of Homanfar discloses all the features in regards to claim 1 as indicated above. Kamiyama in view of Homanfar does not explicitly disclose wherein the first power-on reset circuit enters a low power consumption mode after the third power-on reset signal becomes a reset release level.
However, Salegh discloses [para. 80] wherein the first power-on reset circuit [MCU 508] enters a low power consumption mode [low power mode] after the third power-on reset signal [third flag] becomes a reset release level [a third flag has been set]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar to include MCU 508, a low power mode and a third flag as taught by Salegh to disclose an apparatus for monitoring an article more difficult to defeat, simpler in both design and use, more economical and efficient in their construction and use, and provide a more secure and reliable engagement of the article to be monitored without damaging or permanently altering the article.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Homanfar further in view of Ohk (KR 20090047700 A and Ohk hereinafter.).
Regarding claim 9, Kamiyama in view of Homanfar discloses all the features in regards to claim 1 as indicated above. Kamiyama in view of Homanfar discloses further the first power-on reset circuit [Kamiyama, fig. 5, power supply monitoring circuit 130] includes a first reference voltage generation circuit [fig. 5, resistor 132 and 133] that outputs a divided voltage of the first power supply voltage [Kamiyama, fig. 5, Vcc] as a first reference voltage [Voltage into noninverting input of 131], and a first comparator [Kamiyama, fig. 5, comparator 131] that is operated by being supplied with the first power supply voltage, in which the first power supply voltage is input to a first input node, the first reference voltage is input to a second input node [Kamiyama, fig. 5, noninverting input] , and the first power-on reset signal is output from an output node [Kamiyama, fig. 5, COMPO1]. Kamiyama in view of Homanfar does not explicitly disclose a first comparator that is operated by being supplied with the first power supply voltage,
However, Ohk discloses [The comparison unit 20 includes an OP amplifier OP1 configured to compare an input signal by receiving an external VDD power supply and an external ground power supply] a first comparator [comparison unit 20] that is operated by being supplied with the first power supply voltage [external VDD power supply]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar to include comparison unit 20 and external VDD power supply as taught by Ohk to disclose a reference voltage generating circuit immune to changes in temperature. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Homanfar further in view of Ohk further in view of Gogle (US 7251178 and Gogle hereinafter.) further in view of Chiang (US7492225 and Chiang hereinafter.) further in view of Lee (US 9899065 and Lee hereinafter.).
Regarding claim 10, Kamiyama in view of Homanfar in view of Ohk discloses all the features in regards to claim 9 as indicated above. Kamiyama in view of Homanfar further in view of Ohk does not disclose wherein the first comparator includes: a current mirror circuit to which the first power supply voltage is supplied, 65 a first transistor in which a drain is coupled to the current mirror circuit and the first input node serves as a gate node, a second transistor in which a drain is coupled to the current mirror circuit and the second input node serves as a gate node, a first current source whose one end is coupled to a source of the first transistor and a source of the second transistor, and a second current source whose one end is coupled to the source of the first transistor and the source of the second transistor, and the second current source is turned on when the first power supply voltage is applied and is turned off after the third power-on reset signal becomes a reset release level.
However, Gogle discloses [fig. 8, col 17 lines 23-59] the first comparator [voltage comparator 85] includes: a current mirror circuit [current mirror 36] to which the first power supply voltage is supplied [Vdd], 65a first transistor [T2] in which a drain is coupled to the current mirror circuit and the first input node serves as a gate node [Varalog1], a second transistor [T1] in which a drain is coupled to the current mirror circuit and the second input node serves as a gate node [Varalog1], a first current source whose one end is coupled to a source of the first transistor and a source of the second transistor, and a second current source whose one end is coupled to the source of the first transistor and the source of the second transistor, and the second current source is turned on when the first power supply voltage is applied and is turned off after the third power-on reset signal becomes a reset release level. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar further in view of Ohk to include voltage comparator, current mirror, power supply Vdd, first transistor, second transistor and gate node Varalog1 as taught by Gogle to disclose a circuit independent of process variations such as due to manufacturing variations or operating temperature, and hence enabling the design and efficient manufacturing. Kamiyama in view of Homanfar further in view of Ohk further in view of Gogle does not explicitly disclose a first current source whose one end is coupled to a source of the first transistor and a source of the second transistor, and a second current source whose one end is coupled to the source of the first transistor and the source of the second transistor, and the second current source is turned on when the first power supply voltage is applied and is turned off after the third power-on reset signal becomes a reset release level.
However, Chiang discloses [fig. 1, col 2 lines 24-44] a first current source [current source 160] whose one end is coupled to a source of the first transistor [transistor 104] and a source of the second transistor [transistor 102], and a second current source [current source, 150] whose one end is coupled to the source of the first transistor [transistor 104] and the source of the second transistor [transistor 102], and the second current source is turned on when the first power supply voltage is applied and is turned off after the third power-on reset signal becomes a reset release level. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar further in view of Ohk further in view of Gogle to include a current source, first transistor, second transistor, a second current source and the second current source as taught by Chiang to disclose a gain-controlled amplifier having high linearity and high response speed so as to increase design flexibility. Kamiyama in view of Homanfar further in view of Ohk further in view of Gogle further in view of Chiang does not explicitly disclose the second current source is turned on when the first power supply voltage is applied and is turned off after the third power-on reset signal becomes a reset release level.
However, Lee discloses [When the first power supply voltage Vcc increases to a voltage of 3Vth, as shown in FIG. 3, the first voltage A becomes equal to or greater than the threshold voltage Vth, and the first transistor N1 is turned on. At this time, when the first transistor N1 is turned on by driving the driving current of the first transistor N1 to be greater than a predetermined current of the first current source Ib, the reset signal OUT outputs a low logic value to thereby internally. Reset the circuit.] the second current source is turned on when the first power supply voltage is applied [a second current source having one end connected to the first power supply voltage to supply a constant current] and is turned off after the third power-on reset signal becomes a reset release level [logical high]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar further in view of Ohk further in view of Gogle further in view of Chiang to include a second current source, having one end connected to the first power supply voltage to supply a constant current, first power supply voltage as taught by Lee to disclose a power supply voltage on reset pulse generation circuit that generates a reset signal regardless of the speed at which the power supply voltage is turned on.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Homanfar further in view of Huang (US 6686783 B1 and Huang hereinafter.) further in view of Taedea (CN 107768369 and Taedea hereinafter.) further in view of Takashi (US 8373696 B2 and Takashi hereinafter.).
Regarding claim 11, Kamiyama in view of Homanfar discloses all the features in regards to claim 1 as indicated above. Kamiyama in view of Homanfar does not explicitly disclose wherein the second power-on reset circuit includes: a second comparator that outputs the second power- on reset signal by comparing the third power supply voltage with a second reference voltage, a second reference voltage generation circuit that generates the second reference voltage and outputs the second 66 reference voltage to a second reference voltage node, and a coupling control circuit that is coupled between a first power supply voltage node to which the first power supply voltage is supplied and the second reference voltage node, and the coupling control circuit couples the second reference voltage node and the first power supply voltage node for a predetermined period after the first power supply voltage is applied.
However, Huang discloses [see claim 5] wherein the second power-on reset circuit [a second power-on reset circuit] includes: a second comparator [a second reference voltage generator] that outputs the second power- on reset signal [a second reset signal RS2] by comparing the third power supply voltage [VR1] with a second reference voltage [VR2], a second reference voltage generation circuit [a second reference voltage generator] that generates the second reference voltage [second reference voltage VR2] and outputs the second 66 reference voltage to a second reference voltage node [VR2 signal], and a coupling control circuit that is coupled between a first power supply voltage node to which the first power supply voltage is supplied and the second reference voltage node, and the coupling control circuit couples the second reference voltage node and the first power supply voltage node for a predetermined period after the first power supply voltage is applied. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar to include a second power-on reset circuit, a second reference voltage generator, a second reset signal RS2, third power supply voltage VR1, second reference voltage VR2, a second voltage generator circuit as taught by Huang to disclose a reliable operation of the system by reducing ramp-up time. Kamiyama in view of Homanfar further in view of Huang does not explicitly disclose a coupling control circuit that is coupled between a first power supply voltage node to which the first power supply voltage is supplied and the second reference voltage node, and the coupling control circuit couples the second reference voltage node and the first power supply voltage node for a predetermined period after the first power supply voltage is applied.
However, Taedea discloses [a semiconductor device comprises: a first domain circuit, the first domain circuit comprises coupling protective circuit and coupled between the first reference voltage node and the second voltage node in the first reference voltage node and the second reference voltage node a driver circuit] a coupling control circuit that is coupled between a first power supply voltage node [the first reference voltage node]  to which the first power supply voltage is supplied and the second reference voltage node [second voltage node], and  the coupling control circuit couples the second reference voltage node and the first power supply voltage node for a predetermined period after the first power supply voltage is applied. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar further in view of Huang to include the first reference voltage node and second voltage node as taught by Taedea to disclose a discharge protection circuit to turn on and conduct current before the applied voltage exceeds the device's operating voltage and before the applied voltage exceeds the device's breakdown voltage. Kamiyama in view of Homanfar further in view of Huang further in view of Taedea does not explicitly disclose the coupling control circuit couples the second reference voltage node and the first power supply voltage node for a predetermined period after the first power supply voltage is applied.
However, Takashi discloses [the second voltage being higher than the reference voltage, a first voltage lower than the reference voltage being supplied from the second power source line during a second period that is after the first period within the one frame period, and the first power source line supplying the first voltage during the second period.] the coupling control circuit couples the second reference voltage node and the first power supply voltage node [reference voltage]  for a predetermined period after the first power supply voltage [first power source line] is applied. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar further in view of Huang further in view of Taedea to include reference voltage and first power source line as taught by Takashi to disclose a power line shift circuit to shift the threshold voltage of a driving transistor.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Homanfar further in view of Nakaoka further in view of Furuya (US 20200177191 A1 and Furuya hereinafter.) further in view of Shigeru (JP 2006030136 A and Shigeru hereinafter.).
Regarding claim 12, Kamiyama in view of Homanfar discloses all the features in regards to claim 1 as indicated above. Kamiyama in view of Homanfar does not explicitly disclose wherein and a resonator, wherein the circuit device includes a regulator that generates the third power supply voltage from a power supply voltage output by selecting the first power supply voltage, and an oscillation circuit that generates a clock signal by oscillating the resonator, and the predetermined circuit includes a timekeeping circuit that performs timekeeping processing based on the clock signal.
However, Nakaoka discloses [col 8, lines 50 – col 9 line 5] wherein and a resonator, wherein the circuit device includes a regulator [regulator 14] that generates the third power supply voltage [VINTS coupled to switch Q3] from a power supply voltage output by selecting the first power supply voltage [first switch Q1], and an oscillation circuit that generates a clock signal by oscillating the resonator, and the predetermined circuit includes a timekeeping circuit that performs timekeeping processing based on the clock signal. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar to include VINTS coupled to switch Q3, first switch Q1 as taught bu Nakaoka to disclose a stable voltage supply overdrive while power consumption of a semiconductor device is reduced. Kamiyama in view of Homanfar further in view of Nakaoka does not explicitly disclose wherein and a resonator, and an oscillation circuit that generates a clock signal by oscillating the resonator, and the predetermined circuit includes a timekeeping circuit that performs timekeeping processing based on the clock signal.
However, Furuya discloses [para. 6] wherein and a resonator, and an oscillation circuit [oscillation circuit] that generates a clock signal [a reference clock signal] by oscillating the resonator [resonator]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar further in view of Nakaoka to include oscillation circuit, a reference clock signal and resonator as taught by Furuva to disclose noise reduction realized since the reference leak noise can sufficiently reduced by the loop filter characteristics of the PLL circuit and becomes a noise that does not cause a problem even in the actual operation of the oscillator. Kamiyama in view of Homanfar further in view of Nakaoka further in view of Furuva does not explicitly disclose the predetermined circuit includes a timekeeping circuit that performs timekeeping processing based on the clock signal.
However, Shigeru discloses [The count data of the first counter 30 and the data stored in the register 31 are compared by a comparator 32 to generate a clock signal CLK3 for timekeeping.] the predetermined circuit [first counter 30, register 31 and comparator 32] includes a timekeeping circuit [clock signal CLK3] that performs timekeeping processing based on the clock signal [first counter 30]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kamiyama in view of Homanfar further in view of Nakaoka further in view of Furuya to include regester 31, comparator 32 and clock signal CLK3as taught by Shigeru to disclose enabling generation of clock signal that performs exact timing even if variation arises in clock signal generated in oscillation circuit so as to ensures correct calculation of power rates. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES G YEAMAN/            Examiner, Art Unit 2842           
                                                                                                                                                                                 /METASEBIA T RETEBO/Primary Examiner, Art Unit 2842